Exhibit 10.2

ENTRAVISION COMMUNICATIONS CORPORATION

$400,000,000

8.750% Senior Secured First Lien Notes due 2017

REGISTRATION RIGHTS AGREEMENT

July 27, 2010

Citigroup Global Markets Inc.

as Representative of the several Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Entravision Communications Corporation, a corporation organized under the laws
of Delaware (the “Company”), proposes to issue and sell to certain purchasers
(the “Initial Purchasers”), for whom you (the “Representative”) are acting as
representative, $400,000,000 aggregate principal amount of its 8.750% Senior
Secured First Lien Notes due 2017 (the “Notes”), upon the terms set forth in the
Purchase Agreement among the Company, the entities listed on Schedule I hereto,
as guarantors (each, a “Guarantor” and, collectively, the “Guarantors”), and the
Representative, dated July 22, 2010 (the “Purchase Agreement”) relating to the
initial placement (the “Initial Placement”) of the Securities. The payment of
Notes will be fully and unconditionally guaranteed (the “Guarantees” and,
together with the Notes, the “Securities”), jointly and severally, by the
Guarantors. The Guarantees will be set forth in the Indenture. To induce the
Initial Purchasers to enter into the Purchase Agreement and to satisfy a
condition to your obligations thereunder, the Company agrees with you for your
benefit and the benefit of the holders from time to time of the Securities
(including the Initial Purchasers) (each a “Holder” and, collectively, the
“Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Additional Interest” shall have the meaning set forth in Section 8 hereof.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.



--------------------------------------------------------------------------------

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Securities.

“Commission” shall mean the Securities and Exchange Commission.

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Registration Period” shall mean the one-year period following
the consummation of the Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Company and the Guarantors on an appropriate form under the Act with respect
to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean debt securities of the Company and the related
guarantees of the Guarantors as provided for in the Indenture identical in all
material respects to the Securities (except that the Additional Interest
provisions and transfer restrictions shall be eliminated) to be issued under the
Indenture, or such shorter period as will terminate when all Securities covered
by the Exchange Offer Registration Statement have been exchanged pursuant
thereto.

“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for Exchange
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from the
Company, any Guarantor, or any Affiliate of either the Company or any
Guarantor).

“Final Memorandum” shall have the meaning set forth in the Purchase Agreement.

“FINRA Rules” shall mean the rules of the Financial Industry Regulatory
Authority, Inc.

“Freely Tradable” shall mean, with respect to a Security, a Security that at any
time of determination (i) may be sold to the public in accordance with Rule 144
under the Act by

 

2



--------------------------------------------------------------------------------

a person that is not an “affiliate” (as defined in Rule 144 under the Act) of
the Company where no conditions of Rule 144 are then applicable (other than the
holding period requirement in paragraph (d) of Rule 144 so long as such holding
period requirement is satisfied at such time of determination) and (ii) does not
bear any restrictive legends relating to the Act or any restrictive CUSIP
numbers.

“Guarantors” shall have the meaning set forth in the preamble hereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
July 27, 2010, between the Company and Wells Fargo Bank, National Association,
as trustee, as the same may be amended and/or supplemented from time to time in
accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of outstanding Securities and/or Exchange Securities,
as applicable, registered under a Registration Statement.

“Managing Underwriters” shall mean the investment bank or investment banks and
manager or managers that administer an underwritten offering, if any, under a
Shelf Registration Statement.

“Notes” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the Exchange Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
post-effective amendments and any and all information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the offer of the Company and the
Guarantors to issue and deliver to Holders that are not prohibited by any law or
policy of the Commission from participating in such offer, in exchange for the
Securities, a like aggregate principal amount of the Exchange Securities.

“Registrable Securities” shall mean (i) Securities other than those that
(A) have been registered under a Registration Statement and exchanged or
otherwise disposed of pursuant

 

3



--------------------------------------------------------------------------------

to such Registration Statement, (B) are Freely Tradable, or (C) cease to be
outstanding, and (ii) any Exchange Securities, the resale of which by the Holder
thereof requires compliance with the prospectus delivery requirements of the
Act.

“Registration Default” shall have the meaning set forth in Section 8 hereof.

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the Exchange
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

“Securities” shall have the meaning set forth in the preamble hereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors pursuant to the provisions of Section 3 hereof
which covers some or all of the Securities or Exchange Securities, as
applicable, on an appropriate form under Rule 415 under the Act, or any similar
rule that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer (a) Unless a Registered Exchange Offer shall not be
permitted by applicable law or Commission policy, the Company and the Guarantors
shall (i) prepare and, within 90 calendar days after the Closing Date (or if
such 90th day is not a Business Day, the next succeeding Business Day), file
with the Commission the Exchange Offer Registration Statement with respect to
the Registered Exchange Offer, (ii) use their respective commercially reasonable
efforts to cause the Exchange Offer Registration Statement to be declared
effective by the Commission within 270 calendar days after the Closing Date (or,
if such 270th day is not a Business Day, the next succeeding Business Day) and
(iii) promptly following the effectiveness of the Exchange Offer Registration
Statement, commence the Registered Exchange Offer and issue Exchange Securities
in exchange for all Securities tendered prior thereto in the Registered Exchange
Offer.

 

4



--------------------------------------------------------------------------------

(b) Upon the effectiveness of the Exchange Offer Registration Statement, the
Company and the Guarantors shall (i) promptly commence the Registered Exchange
Offer, it being the objective of such Registered Exchange Offer to enable each
Holder electing to exchange Securities for Exchange Securities (assuming that
such Holder is not an Affiliate of the Company or any of the Guarantors,
acquires the Exchange Securities in the ordinary course of such Holder’s
business, has no arrangements with any person to participate in the distribution
of the Exchange Securities and is not prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer) to trade such
Exchange Securities from and after their receipt without any limitations or
restrictions under the Act and without material restrictions under the
securities laws of a substantial proportion of the several states of the United
States, and (ii) consummate the Registered Exchange Offer not later than 45
Business Days after the date of effectiveness of the Exchange Offer Registration
Statement.

(c) In connection with the Registered Exchange Offer, the Company and the
Guarantors shall:

(i) mail or caused to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to the Holders (or longer if required by
applicable law);

(iii) use their respective commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective under the Act, supplemented
and amended as required, under the Act to ensure that it is available for sales
of Exchange Securities by Exchanging Dealers during the Exchange Offer
Registration Period;

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;

(v) permit Holders to withdraw tendered Securities (in accordance with the
procedures set forth in the Exchange Offer Registration Statement) at any time
prior to the close of business, New York time, on the last Business Day on which
the Registered Exchange Offer is open; and

(vi) comply in all material respects with all applicable laws.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Company and the Guarantors shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer on or prior to its expiration;

 

5



--------------------------------------------------------------------------------

(ii) deliver or caused to be delivered to the Trustee for cancellation in
accordance with Section 4(s) all Securities so accepted for exchange; and

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of Exchange Securities equal to the principal
amount of the Securities of such Holder so accepted for exchange; provided,
however, that, in the case of any Securities held in global form by a
depositary, authentication and delivery to such depositary of one or more
Securities in global form in an equivalent principal amount thereto for the
account of such Holders in accordance with the Indenture shall satisfy such
authentication and delivery requirement.

(e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the Exchange Securities (x) could not under Commission policy as in effect on
the date of this Agreement rely on the position of the Commission in Exxon
Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and
Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s letter
to Shearman & Sterling LLP dated July 2, 1993 and similar no-action letters; and
(y) must comply with the registration and prospectus delivery requirements of
the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of Exchange Securities obtained by such Holder
in exchange for Securities acquired by such Holder directly from the Company,
the Guarantors or one of their respective Affiliates. Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent in
writing to the Company and the Guarantors that, at the time of the consummation
of the Registered Exchange Offer:

(i) any Exchange Securities received by such Holder will be acquired in the
ordinary course of business;

(ii) such Holder will have no arrangement or understanding with any person to
participate in the distribution of the Securities or the Exchange Securities
within the meaning of the Act;

(iii) such Holder is not an Affiliate of the Company or any of the Guarantors;
and

(iv) if such Holder is a Broker-Dealer that will receive Exchange Securities for
its own account in exchange for Securities that were acquired by such
Broker-Dealer as a result of market-making or other trading activities, then
such Holder shall deliver a prospectus meeting the requirements of the Act (or
to the extent permitted by law, shall make available a prospectus to purchasers)
in connection with any resale of such Exchange Securities;

 

6



--------------------------------------------------------------------------------

and to make such other representations as may be necessary under applicable
Commission rules, regulations or interpretations to render the use of the Form
S-4 or other appropriate form under the Act available.

(f) If any Initial Purchaser determines that it is prohibited by applicable law
or Commission policy from participating in the Registered Exchange Offer with
respect to the exchange of Securities constituting any portion of an unsold
allotment, at the request of such Initial Purchaser, the Company and the
Guarantors shall issue and deliver to such Initial Purchaser or the person
purchasing Securities registered under a Shelf Registration Statement as
contemplated by Section 3 hereof from such Initial Purchaser, in exchange for
such Securities, a like principal amount of Exchange Securities. The Company
shall use its commercially reasonable efforts to cause the CUSIP Service Bureau
to issue the same CUSIP number for such Exchange Securities as for Exchange
Securities issued pursuant to the Registered Exchange Offer.

3. Shelf Registration. (a) If (i) due to any change in applicable law,
Commission policy or applicable interpretations thereof by the Commission’s
staff, the Company determines upon advice of its outside counsel that the
Company and the Guarantors are not permitted to effect the Registered Exchange
Offer as contemplated by Section 2 hereof; (ii) for any reason the Registered
Exchange Offer is not consummated within 45 Business Days after the date of
effectiveness of the Exchange Offer Registration Statement; (iii) any Initial
Purchaser so requests with respect to Securities that are not eligible to be
exchanged for Exchange Securities in the Registered Exchange Offer and that are
held by it following consummation of the Registered Exchange Offer; (iv) any
Holder (other than an Initial Purchaser) notifies the Company no later than 20
Business Days following the consummation of the Registered Exchange Offer that
(A) it is prohibited by law or Commission policy from participating in the
Registered Exchange Offer or (B) it may not resell the Exchange Securities
acquired by it in the Registered Exchange Offer to the public without delivering
a prospectus and the prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for such resales; or (v) in the case
of any Initial Purchaser that participates in the Registered Exchange Offer or
acquires Exchange Securities pursuant to Section 2(f) hereof, such Initial
Purchaser does not receive freely tradeable Exchange Securities in exchange for
Securities constituting any portion of an unsold allotment (it being understood
that (x) the requirement that an Initial Purchaser deliver a Prospectus
containing the information required by Item 507 or 508 of Regulation S-K under
the Act in connection with sales of Exchange Securities acquired in exchange for
such Securities shall result in such Exchange Securities being not “freely
tradeable”; and (y) the requirement that an Exchanging Dealer deliver a
Prospectus in connection with sales of Exchange Securities acquired in the
Registered Exchange Offer in exchange for Securities acquired as a result of
market-making activities or other trading activities shall not result in such
Exchange Securities being not “freely tradeable”), the Company and the
Guarantors shall effect a Shelf Registration Statement in accordance with
subsection (b) below.

(b) (i) The Company and the Guarantors shall as promptly as practicable (but in
no event more than the later of (i) 300 calendar days after the Closing Date and
(ii) 30 days after such filing obligation arises) file with the Commission and
shall use their respective commercially reasonable efforts to cause to be
declared effective under the Act by the Commission, a Shelf Registration
Statement relating to the offer and sale of the Securities or the

 

7



--------------------------------------------------------------------------------

Exchange Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement or be entitled to use a
Prospectus forming a part thereof unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder and
has returned to the Company a completed and signed selling security holder
questionnaire in reasonable and customary form by the reasonable deadline for
responses set forth therein; and provided further, that with respect to Exchange
Securities received by an Initial Purchaser in exchange for Securities
constituting any portion of an unsold allotment, the Company and the Guarantors
may, if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K under the Act, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.

(ii) The Company and the Guarantors shall use their respective commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Act, in order to permit
the Prospectus forming part thereof to be usable by Holders for a period the
“Shelf Registration Period”) from the date the Shelf Registration Statement is
declared effective by the Commission until the first to occur of (A) the first
annual anniversary thereof or (B) the date upon which all the Securities or
Exchange Securities, as applicable, covered by the Shelf Registration Statement
have been sold pursuant to the Shelf Registration Statement.

(iii) Subject to the provisions of Section 4 hereof, the Company and the
Guarantors shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
as to form in all material respects with the applicable requirements of the Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(c) Neither any Shelf Registration Statement pursuant to this Section 3 nor any
Exchange Offer Registration Statement pursuant to Section 2 hereof will be
deemed to have become effective unless it has been declared effective by the
Commission; provided, however, that, if, after it has been declared effective,
the offering of Securities or Exchange Securities is interfered with by any stop
order, injunction or other order or requirement of the Commission, any
jurisdiction’s securities commission or equivalent regulatory authority or any
other governmental agency or court, such Shelf Registration Statement or
Exchange Offer Registration Statement, as applicable, will be deemed not to have
become effective during the period of such interference until the offering of
Securities or Exchange Securities pursuant to such Shelf Registration Statement
or Exchange Offer Registration Statement, as applicable, may legally resume.

 

8



--------------------------------------------------------------------------------

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Company and the Guarantors shall:

(i) furnish to the Representative and to counsel for the Holders, not less than
five Business Days prior to the filing thereof with the Commission, a copy of
any Exchange Offer Registration Statement and any Shelf Registration Statement,
and each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein (including all documents incorporated by reference
therein after the initial filing) and shall use their respective commercially
reasonable efforts to reflect in each such document, when so filed with the
Commission, such comments as the Representative reasonably propose;

(ii) include the information (as may be revised at the request or requirement of
the Commission) substantially in the form set forth in (A) Annex A hereto on the
facing page of the Exchange Offer Registration Statement, (B) Annex B hereto in
the forepart of the Exchange Offer Registration Statement in a section setting
forth details of the Registered Exchange Offer, (C) Annex C hereto in the
underwriting or plan of distribution section of the Prospectus contained in the
Exchange Offer Registration Statement and (D) Annex D hereto in the letter of
transmittal delivered pursuant to the Registered Exchange Offer;

(iii) if requested by an Initial Purchaser, include the information required by
Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus contained in
the Exchange Offer Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders (to the extent provided by such Holders) that propose to sell Securities
pursuant to the Shelf Registration Statement as selling security holders;
provided that, the Company shall not be required to include the name of any
Holder that has not complied with the requirements set forth in Section 3(b)(i)
hereof.

(b) The Company and the Guarantors shall use their respective commercially
reasonable efforts to ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming a part thereof and any amendment or supplement thereto complies as to
form in all material respects with the Act; and

(ii) any Registration Statement and any amendment thereto does not, as of the
effective date of the Registration Statement or such amendment, contain an
untrue statement of a material fact or omit to state a material fact required to
be

 

9



--------------------------------------------------------------------------------

stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading.

(c) The Company and the Guarantors shall advise the Initial Purchasers, the
Holders of Securities covered by any Shelf Registration Statement and any
Exchanging Dealer under any Exchange Offer Registration Statement that has
provided in writing to the Company or any Guarantor a telephone or facsimile
number and address for notices (a “Known Exchanging Dealer”), and, if requested
by the Initial Purchasers or any such Holder or Known Exchanging Dealer, shall
confirm such advice in writing (which notice pursuant to clauses (ii)-(v) hereof
shall be accompanied by an instruction to suspend the use of the Prospectus
until the Company and the Guarantors shall have remedied the basis for such
suspension):

(i) when the relevant Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threatening of
any proceeding for that purpose;

(iv) of the receipt by the Company or the Guarantors of any notification with
respect to the suspension of the qualification of the Securities included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

(v) at a time when a Prospectus is required to be delivered under the Act, of
the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

(d) The Company and the Guarantors shall use their respective commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of any Registration Statement or the qualification of the
Securities therein for sale in any jurisdiction and, if issued, to obtain as
soon as possible the withdrawal thereof.

(e) The Company and the Guarantors shall furnish, upon written request, to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, at least one copy of such Shelf Registration Statement and any
post-effective amendment thereto, and, if the Holder so requests in writing, all
material incorporated therein by reference and all exhibits thereto (including
exhibits incorporated by reference therein).

 

10



--------------------------------------------------------------------------------

(f) The Company and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. Subject
to the provisions of this Section 4, the Company and the Guarantors consent to
the use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement (in each case, if such Holder is
properly named in such Prospectus, as amended and supplemented), except during
any suspension period referred to in Section 4(c) above or Section 4(k) below.

(g) The Company and the Guarantors shall furnish to each Exchanging Dealer that
so requests, without charge, at least one copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, and, if the
Exchanging Dealer so requests in writing, all material incorporated therein by
reference and all exhibits thereto (including exhibits incorporated by reference
therein).

(h) The Company and the Guarantors shall promptly deliver to each Initial
Purchaser, each Exchanging Dealer and each other person required to deliver a
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. Subject to the provisions of this Section 4, the Company and
the Guarantors consent to the use of the Prospectus or any amendment or
supplement thereto by any Initial Purchaser, any Exchanging Dealer and any such
other person that may be required to deliver a Prospectus following the
Registered Exchange Offer in connection with the offering and sale of the
Exchange Securities covered by the Prospectus, or any amendment or supplement
thereto, included in the Exchange Offer Registration Statement (in each case, if
such Initial Purchaser, Exchanging Dealer or other person is properly named in
such Prospectus, as amended and supplemented), except during any suspension
period referred to in Section 4(c) above or Section 4(k) below.

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company and the Guarantors shall
arrange, if necessary, for the qualification of the Securities or the Exchange
Securities for sale under the laws of such jurisdictions as any Holder shall
reasonably request and shall maintain such qualification in effect so long as
required; provided, however, that in no event shall the Company or any Guarantor
be obligated to qualify to do business in any jurisdiction where it is not then
so qualified or to take any action that would subject it to service of process
in suits, other than those arising out of the Initial Placement, the Registered
Exchange Offer or any offering pursuant to a Shelf Registration Statement, in
any such jurisdiction where it is not then so subject, or to subject itself to
taxation in any jurisdiction where it is not now subject.

(j) The Company and the Guarantors shall cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Exchange Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request at least two Business Days
prior to such sale of Securities or Exchange Securities.

 

11



--------------------------------------------------------------------------------

(k) (i) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above or subsection (k)(ii) below, the Company and the Guarantors
shall promptly (or within the time period provided for by clause (ii) hereof, if
applicable) prepare and file a post-effective amendment to the applicable
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to the
Initial Purchasers of the Securities included therein, the Prospectus will not
include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. In
such circumstances, the Exchange Offer Registration Period and the Shelf
Registration Period shall be extended by the number of days from and including
the date of the giving of a notice of suspension pursuant to Section 4(c) or
Section 4(k)(ii), as applicable, to and including the date when the Initial
Purchasers, the Holders of the Securities covered by any Shelf Registration
Statement and any Known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section or shall have been advised in
writing by the Company and the Guarantors that the Prospectus may be used.

(ii) Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, or the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
Company, makes it appropriate to suspend the availability of a Registration
Statement and the related Prospectus, the Company shall give notice (without
notice of the nature or details of such events) to the Holders of the Securities
covered by any Shelf Registration Statement, the Initial Purchasers and any
Known Exchanging Dealer, as applicable, that the Registration Statement is
suspended and, upon actual receipt of any such notice, each such Holder, Initial
Purchaser and Exchanging Dealer, as applicable, agrees not to sell any
Registrable Securities pursuant to the Registration Statement until such Holder,
Initial Purchaser or Exchanging Dealer, as applicable, shall have received such
amended or supplemented Prospectus pursuant to this Section or have been advised
in writing by the Company that the Prospectus may be used. The period during
which the availability of the Shelf Registration and any Prospectus is suspended
(the “Deferral Period”) shall not exceed 45 days in any three-month period or 90
days in any twelve-month period; provided, however, that, if the event
triggering the Deferral Period relates to a proposed or pending material
business transaction, the disclosure of which the board of directors of the
Company determines in good faith would be reasonably likely to impede the
ability to consummate the transaction or would otherwise be seriously
detrimental to the Company and its subsidiaries taken as a whole, the Company
may extend the Deferral Period from 45 days to 60 days in any three-month period
or from 90 days to 120 days in any twelve-month period.

(l) Not later than the effective date of any Registration Statement, the Company
shall provide a CUSIP number for the Securities or the Exchange Securities, as
the case may be, registered under such Registration Statement and provide the
Trustee with printed certificates for such Securities or Exchange Securities, in
a form eligible for deposit with The Depository Trust Company.

 

12



--------------------------------------------------------------------------------

(m) The Company and the Guarantors shall comply with all applicable rules and
regulations of the Commission and shall make generally available to its security
holders a consolidated earnings statement satisfying the provisions of
Section 11(a) of the Act as soon as practicable after the effective date of the
applicable Registration Statement and in any event no later than 45 days after
the end of a 12-month period (or 90 days, if such period is a fiscal year)
beginning with the first month of the Company’s first fiscal quarter commencing
after the effective date of the applicable Registration Statement.

(n) The Company shall use its commercially reasonable efforts to cause the
Exchange Securities Indenture to be qualified under the Trust Indenture Act in a
timely manner.

(o) The Company and the Guarantors may require each Holder of Registrable
Securities to be sold pursuant to any Registration Statement to furnish to the
Company and the Guarantors such information regarding the Holder and the
distribution of such Securities as the Company and the Guarantors may from time
to time reasonably require for inclusion in such Registration Statement,
including such information requested or required by the Commission. The Company
and the Guarantors may exclude from such Registration Statement the Registrable
Securities of any Holder that fails to furnish such information within a
reasonable time after such request. Each Holder as to which Registrable
Securities are being included in a Registration Statement agrees to furnish to
the Company all information with respect to such Holder necessary to make any
information previously furnished to the Company by such Holder pursuant to this
Section 4(o) or otherwise not materially misleading.

(p) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into reasonable and customary agreements (including, if
requested, an underwriting agreement in reasonable and customary form) and take
all other reasonably appropriate actions in order to expedite or facilitate the
registration or the disposition of the Securities, and in connection therewith,
if an underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 hereof.

(q) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall, if requested:

(i) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, upon reasonable prior written notice and during
regular business hours, make reasonably available for inspection by the Holders
of Securities to be registered thereunder, any Underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such Underwriter, at
the Company’s principal place of business, all relevant financial and other
records and pertinent corporate documents of the Company, the Guarantors and
their respective subsidiaries reasonably requested by the Holders or any such
Underwriter, attorney, accountant or agent in connection with any such
Registration Statement

 

13



--------------------------------------------------------------------------------

as is reasonable and customary for similar due diligence examinations; provided,
however, that with respect to any attorney or accountant engaged by the Holders
or any Underwriter, the foregoing inspection and information gathering shall be
coordinated by one counsel designated by the Holders and one counsel designated
by the Underwriter or Underwriters;

(ii) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, upon reasonable prior written notice and during
regular business hours, cause the Company’s or Guarantors’ respective officers,
directors, employees, accountants and auditors to supply, at the Company’s
principal place of business, all relevant information reasonably requested by
the Holders or any such Underwriter, attorney, accountant or agent in connection
with any such Registration Statement as is reasonable and customary for similar
due diligence examinations; provided, however, that with respect to any attorney
or accountant engaged by the Holders or any Underwriter, the foregoing
inspection and information gathering shall be coordinated by one counsel
designated by the Holders and one counsel designated by the Underwriter or
Underwriters;

(iii) in connection with an underwritten offering pursuant to such Shelf
Registration Statement, make such representations and warranties to the
Underwriters, in form, substance and scope as are reasonably and customarily
made by issuers to Underwriters in primary underwritten offerings and covering
matters including, but not limited to, those set forth in the Purchase
Agreement;

(iv) in connection with an underwritten offering pursuant to such Shelf
Registration Statement, use their respective commercially reasonable efforts to
obtain opinions of counsel to the Company and the Guarantors and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to the
Underwriters, covering such matters concerning the Company and the Guarantors as
are customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Underwriters;

(v) in connection with an underwritten public offering pursuant to such Shelf
Registration Statement, use their respective commercially reasonable efforts to
obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to the
Underwriters, in customary form reasonably acceptable to such independent
certified public accountants and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings;

(vi) deliver such documents and certificates as may be reasonably requested by
the Managing Underwriters, including those to evidence compliance

 

14



--------------------------------------------------------------------------------

with Section 4(k) and with any customary conditions contained in the
underwriting agreement or any other customary agreement entered into by the
Company in connection therewith; and

(vii) at such times as the Company may file a Prospectus supplement or a
post-effective amendment to a Registration Statement and following the
reasonable request of a Holder, the Company shall incorporate in such Prospectus
supplement or post-effective amendment such information with respect to such
Holder as is reasonable and necessary to permit such Holder to participate in
any resale of such Holder’s Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to take any action
hereunder that would, in the good faith judgment of the Company, violate any
applicable laws, rules or regulations.

The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(q) shall be performed at each closing under any underwriting or similar
customary agreement as and to the extent required thereunder.

(r) In the case of any Exchange Offer Registration Statement, the Company and
the Guarantors shall, if requested by any Initial Purchaser, or by any
Broker-Dealer that holds Securities that were acquired as a result of market
making or other trading activities:

(i) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, upon reasonable prior written notice and during
regular business hours, make reasonably available for inspection by the
requesting party, and any attorney, accountant or other agent retained by the
requesting party, at the Company’s principal place of business, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries reasonably requested by the requesting party or any
such attorney, accountant or agent in connection with any such Registration
Statement as is reasonable and customary for similar due diligence examinations;
provided, however, that with respect to any attorney or accountant engaged by
any Initial Purchaser or any Broker-Dealer, the foregoing inspection and
information gathering shall be coordinated by one counsel designated by the
Initial Purchaser or Initial Purchasers and one counsel designated by the
Broker-Dealer or Broker-Dealers;

(ii) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, upon reasonable prior written notice and during
regular business hours, cause the Company’s officers, employees, accountants and
auditors to supply, at the Company’s principal place of business, all relevant
information reasonably requested by the requesting party, and any attorney,
accountant or other agent retained by the requesting party in connection with
any such Registration Statement as is reasonable and customary for similar due
diligence examinations; provided, however, that with respect to any attorney or

 

15



--------------------------------------------------------------------------------

accountant engaged by any Initial Purchaser or any Broker-Dealer, the foregoing
inspection and information gathering shall be coordinated by one counsel
designated by the Initial Purchaser or Initial Purchasers and one counsel
designated by the Broker-Dealer or Broker-Dealers;

(iii) make such representations and warranties to the requesting party, in form,
substance and scope as are reasonably and customarily made by issuers to
Underwriters in primary underwritten offerings and covering matters including,
but not limited to, those set forth in the Purchase Agreement;

(iv) obtain opinions of counsel to the Company and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the requesting party and its counsel, addressed to
the requesting party, covering such matters concerning the Company and the
Guarantors as are customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by the
requesting party or its counsel;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to the
requesting party, in customary form reasonably acceptable to such independent
certified public accountants and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings,
or if requested by the requesting party or its counsel in lieu of a “comfort”
letter, an agreed-upon procedures letter under Statement on Auditing Standards
No. 75, covering matters requested by the requesting party or its counsel; and

(vi) deliver such documents and certificates as may be reasonably requested by
the requesting party or its counsel, including those to evidence compliance with
Section 4(k) and with conditions customarily contained in underwriting
agreements.

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

(s) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other person as directed by the
Company) in exchange for the Exchange Securities, the Company and the Guarantors
shall mark, or caused to be marked, on the Securities so exchanged that such
Securities are being cancelled in exchange for the Exchange Securities. In no
event shall the Securities be marked as paid or otherwise satisfied.

 

16



--------------------------------------------------------------------------------

(t) If the Registrable Securities have been rated, the Company shall use its
best efforts to cause the Securities or the Exchange Securities, as the case may
be, to continue to be rated by one nationally recognized statistical rating
organization (as such term is defined under the Act).

(u) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA Rules) thereof, whether as
a Holder of such Securities or as an Underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company and the
Guarantors shall provide reasonable assistance to such Broker-Dealer in making
filings in accordance with the FINRA Rules.

(v) The Company and the Guarantors shall use their respective commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Securities or the Exchange Securities, as the case may be, covered by a
Registration Statement.

5. Registration Expenses. The Company and the Guarantors shall bear all expenses
incurred in connection with the performance of their obligations under Sections
2, 3 and 4 hereof and, in the event of any Shelf Registration Statement, will
reimburse the Holders for the reasonable fees and disbursements of not more than
one firm or counsel (which shall initially be Shearman & Sterling LLP, but which
may be another nationally recognized law firm experienced in securities matters
designated by the Majority Holders) in connection with the preparation, filing
and effectiveness of such Shelf Registration Statement, which counsel shall be
selected in consultation with the Company. Notwithstanding the foregoing, the
Holders of the Securities or Exchange Securities being registered shall pay all
agency fees and commissions and underwriting discounts, commissions, transfer
taxes, if any, and costs attributable to the sale of such Registrable Securities
and the fees and disbursements of any counsel or other advisors or experts
retained by or on behalf of such Holders (severally or jointly), other than the
counsel specifically referred to above.

6. Indemnification and Contribution. (a) Each of the Company and each Guarantor,
jointly and severally, agrees to indemnify and hold harmless each Holder of
Securities or Exchange Securities, as the case may be, covered by any
Registration Statement, each Initial Purchaser and, with respect to any
Prospectus delivery as contemplated in Section 4(h) hereof, each Exchanging
Dealer, the directors, officers, employees, Affiliates and agents of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning of either
Section 15 of the Act or Section 20 of the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Act, the Exchange Act or other U.S. federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement as originally filed
or in any amendment thereof, or in any preliminary Prospectus or the Prospectus,
or in any amendment thereof or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not

 

17



--------------------------------------------------------------------------------

misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that neither the Company nor any Guarantor will be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company or any Guarantor by
or on behalf of the party claiming indemnification specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that the
Company or any Guarantor may otherwise have.

The Company and the Guarantors also, jointly and severally, agree to indemnify
as provided in this Section 6(a) or contribute as provided in Section 6(d)
hereof to Losses of each Underwriter, if any, of Securities or Exchange
Securities, as the case may be, registered under a Shelf Registration Statement,
their directors, officers, employees, Affiliates and agents and each person who
controls such Underwriter on substantially the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this Section 6(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 4(q)
hereof.

(b) Each Holder of Securities or Exchange Securities, as the case may be,
covered by any Registration Statement (including each Initial Purchaser as a
Holder, in such capacity), severally and not jointly agrees to indemnify and
hold harmless the Company and each Guarantor, each of their respective
directors, officers, employees, Affiliates and agents and each person who
controls the Company or any Guarantor within the meaning of either the Act or
the Exchange Act, to the same extent as the foregoing indemnity from the Company
and the Guarantors to each such Holder, but only with reference to written
information relating to such Holder furnished to the Company or any Guarantor by
or on behalf of such Holder specifically for inclusion in the documents referred
to in the foregoing indemnity. This indemnity agreement will be in addition to
any liability that any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve
indemnifying party from liability under paragraph (a) or (b) above unless and to
the extent it did not otherwise learn of such action and such failure results in
material prejudice to the indemnifying party; and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local

 

18



--------------------------------------------------------------------------------

counsel), and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party; provided that, in
each case, not more than one such separate counsel shall be employed for all
indemnified parties. An indemnifying party will not, without the prior written
consent of the indemnified parties (such consent not to be unreasonably
withheld, conditioned or delayed), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding, and (ii) does
not include any statement as to or an admission of fault, culpability or a
failure to act, by or on behalf of any indemnified party. In addition, no
indemnified party shall, without the written consent of the indemnifying party
(such consent not to be unreasonably withheld, conditioned or delayed), effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending any loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses; provided, however, that in no case shall any Initial
Purchaser be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Securities, or in the case of
an Exchange Security, as applicable to such Exchange Securities, as set forth in
the Final Memorandum, nor shall any Underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the Securities
purchased by such Underwriter under the Registration Statement which resulted in
such Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such indemnifying party, on the
one hand, and such indemnified party, on the other hand, in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum.

 

19



--------------------------------------------------------------------------------

Benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions as set forth on the cover page of the
Final Memorandum, and benefits received by any other Holders shall be deemed to
be equal to the value of receiving Securities or Exchange Securities, as
applicable, registered under the Act. Benefits received by any Underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The parties agree that it would not
be just and equitable if contribution were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or any other
method of allocation that does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of this
Section 6, each person who controls a Holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company or any Guarantor within the meaning of either
the Act or the Exchange Act, each director, officer, employee, Affiliate and
agent of either the Company or any Guarantor shall have the same rights to
contribution as the Company or any Guarantor, subject in each case to the
applicable terms and conditions of this paragraph (d).

(e) The provisions of this Section 6 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any Guarantor or any of the indemnified parties referred to in this
Section 6, and will survive the sale by a Holder of Securities covered by a
Registration Statement.

7. Underwritten Registrations. (a) If any of the Securities or Exchange
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders, such selection to be subject to the Company’s
prior written approval, not to be unreasonably withheld, conditioned or delayed.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or Exchange Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

8. Registration Defaults and Additional Interest. If (a) on or prior to the 90th
day (or, if such day is not a Business Day, the next succeeding Business Day)
following the Closing Date, the Exchange Offer Registration Statement has not
been filed, (b) on or prior to the later of

 

20



--------------------------------------------------------------------------------

(i) 300 calendar days after the Closing Date and (ii) 30 days after such filing
obligation arises, the Shelf Registration Statement has not been declared
effective under the Act by the Commission, (c) on or prior to the 270th day (or,
if such day is not a Business Day, the next succeeding Business Day) following
the Closing Date the Exchange Offer Registration Statement has not been declared
effective, (d) on or prior to the 45th Business Day following the date the
Exchange Offer Registration Statement is first declared effective, neither the
Registered Exchange Offer has been consummated nor the Shelf Registration
Statement has been declared effective, or (e) after the Shelf Registration
Statement or the Exchange Offer Registration Statement has been declared
effective, such Registration Statement thereafter ceases to be effective or
usable in connection with resales or exchanges of Securities during the periods
specified in this Agreement (other than as permitted pursuant to Section 4(c) or
Section 4(k)(ii))(each such event referred to in clauses (a) through (e), (a
“Registration Default”), interest (“Additional Interest”) will accrue on the
principal amount of the Securities (in addition to the stated interest on the
Securities) from and including the date on which any such Registration Default
shall occur to the date immediately preceding the date on which all Registration
Defaults have been cured. During the continuation of any Registration Default,
Additional Interest will accrue at a rate of one-quarter of one percent (0.25%)
per annum on the principal amount of Securities during the 90-day period
immediately following the occurrence of the first Registration Default and shall
increase by a rate of one-quarter of one percent (0.25%) per annum on the
principal amount of Securities at the end of each subsequent 90-day period, but
in no event shall such rate exceed one percent (1.00%) per annum on the
principal amount of Securities. Following the cure of all Registration Defaults
then in effect relating to any particular Securities, the Additional Interest
accruing on such Securities shall cease to accrue and the rate of interest
accruing on such Securities shall be reduced to the original rate of interest
accruing on such Securities prior to the occurrence of the initial Registration
Default; provided, however, that if, following such reduction in the rate of
interest accruing on such Securities, any subsequent Registration Default
occurs, Additional Interest shall begin to accrue on such subsequent
Registration Default in accordance with the foregoing provisions. In no event
shall the Company be obligated to pay Additional Interest for Registration
Defaults under more than one of the clauses of this Section 8 at any one time.

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Security at the time such
Security is exchanged for an Exchange Security shall survive until such time as
all such obligations with respect to such Security have been satisfied in full.

9. No Inconsistent Agreements. The Company and the Guarantors have not entered
into, and will not on or after the date of this Agreement enter into, any
agreements with respect to any of their respective securities that are
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflict with the provisions hereof.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given at any time, unless the Company and the
Guarantors have obtained the written consent of the Holders of a majority of the
aggregate principal amount of the Registrable Securities then outstanding;
provided that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Company and the Guarantors

 

21



--------------------------------------------------------------------------------

shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, supplement, waiver or consent is to be effective;
provided, further, that no amendment, qualification, supplement, waiver or
consent with respect to Section 8 hereof shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder;
and provided, further, that the provisions of this Section 10 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company and
the Guarantors have obtained the written consent of the Initials Purchasers and
each Holder. Notwithstanding the foregoing (except the foregoing provisos), a
waiver or consent to departure from the provisions hereof with respect to a
matter that relates exclusively to the rights of Holders whose Securities or
Exchange Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders in any material respect may be given by the Majority
Holders, determined on the basis of Securities or Exchange Securities, as the
case may be, being sold rather than registered under such Registration
Statement.

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture;

(b) if to the Representative, initially at the address or addresses set forth in
the Purchase Agreement; and

(c) if to the Company or any Guarantor, initially at its address set forth in
the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers, the Company or any Guarantor by notice to the other
parties may designate additional or different addresses for subsequent notices
or communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement (if an
Initial Purchaser) or granted by applicable law, including recovery of
liquidated or other damages, will be entitled to specific performance of its
rights under this Agreement. The Company and the Guarantors agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive in
any action for specific performance the defense that a remedy at law would be
adequate.

13. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent by the Company or any
Guarantor thereto, subsequent Holders of Securities and the Exchange Securities,
and the indemnified persons referred to in Section 6 hereof. The Company and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the Exchange Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

 

22



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

17. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by applicable law.

18. Securities Held by the Company, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or Exchange
Securities is required hereunder, Securities or Exchange Securities, as
applicable, held by the Company, the Guarantors or any of their respective
Affiliates (other than subsequent Holders of Securities or Exchange Securities
if such subsequent Holders are deemed to be Affiliates solely by reason of their
holdings of such Securities or Exchange Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Guarantors and the several Initial Purchasers.

 

Very truly yours, Entravision Communications Corporation By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Arizona Radio, Inc. Aspen
FM, Inc. Channel Fifty-Seven, Inc. Diamond Radio, Inc. Entravision San Diego,
Inc. Entravision-Texas L.P., Inc. Latin Communications Group Inc. Los Cerezos
Television Company

The Community Broadcasting Company of
San Diego, Incorporated

Vista Television, Inc. Z-Spanish Media Corporation in each case, By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Director By:  

/s/ Philip C. Wilkinson

  Name:   Philip C. Wilkinson   Title:   Director of each of the Initial
Guarantors set forth above



--------------------------------------------------------------------------------

Entravision-Texas Limited Partnership By:   Entravision-Texas G.P., LLC Its:  
General Partner   By:   Entravision-Texas L.P., Inc.   Its:   Sole Member   By:
 

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Entravision-Texas G.P.,
LLC By:   Entravision-Texas L.P., Inc. Its:   Sole Member By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Entravision Communications
Company, L.L.C. By:   Entravision Communications Corporation Its:   Managing
Member     By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO



--------------------------------------------------------------------------------

Entravision Holdings, LLC By:   Entravision Communications Corporation Its:  
Sole Member     By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Entravision, L.L.C. By:  
Entravision Communications Company, L.L.C. Its:   Sole Member     By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO Entravision-El Paso,
L.L.C. By:   Entravision Communications Company, L.L.C. Its:   Managing Member
    By:  

/s/ Walter F. Ulloa

  Name:   Walter F. Ulloa   Title:   Chairman and CEO



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

Citigroup Global Markets Inc.

By:  

/s/ Matthew S. Burke

  Name:   Matthew S. Burke   Title:   Vice President For itself and the other
several Initial Purchasers named in Schedule I to the Purchase Agreement